Opinion or the Court. — The heirs of Darneal, whq were complainants in the court beloSv, rely on an entry made May 17th 1780, and amended May 20th 1780.^ *53which taketi together, is as followeth : “ John Datneal enters 844 acres upon a treasury warrant, on Pasture Lick creek, about half a mile below the lick, to include a piece of low grounds remarkable for English grass, and extending northward1 on both sides of the creek for quantity.”
It is proven.that the creek called for in this entry, is a water course of about ten miles in length ; and that about the time the entry was made, it was by some of the improvers and hunters called Buck Lick creek ; by others Grassy Lick creek ; and that by a considerable number at Boonsborough, it was called Pasture Lick creek ; at which place the locator resided who gave it this name ; and that it was also so called by some at Boone’s station. In this point of view the validity of the entry is very doubtful, But reflecting that the entry was made with the surveyor of Kentucky county, which was as extensive as the present state of Kentucky , — that it is not proven that the name of the creek was known even by those who resided at the stations most contiguous to the creek — and the entry not containing any intimation in what part of the country the creek might be found, this court is of opinion that the entry cannot be supported.